DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election of Group I, claims 1 - 10, in the reply filed on 05/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation “wherein said imaging includes exciting a fluorophore at the stained brain tumor tissue with light at a wavelength of 561 nm and collecting emission from said fluorophore within a spectral range from 595 nm to 625 nm”.  This limitation is confusing because it is unclear if the fluorophore being excited is separate and distinct from SR101 already present in the brain tumor tissue.  If the fluorophore is separate and distinct from SR101, it is further unclear if the fluorophore is endogenous or exogenous as no active steps of applying/administering/etc. the fluorophore to the brain tumor tissue are previously recited.  Clarification and/or amendment is required.  The dependent claim falls therewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 


Claims 1 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. 10,675,363 B2 (“US’363”) in view of Lee et al. (US 2011/0104071 A1; “Lee”).
The claims of US’363 teach the following:
1. A method for differentially imaging an astrocytic human brain tumor from a non-astrocytic human brain tumor without immunostaining, comprising the steps of: staining with sulforhodamine 101 (SR101) brain tumor tissue from a human subject with a brain tumor of an unknown type; and imaging said brain tumor tissue stained with SR101 with a fluorescence imaging device to confirm either an astrocytic tumor type or a non-astrocytic tumor type, wherein said astrocytic tumor type or said non-astrocytic tumor type are differentially imaged according to cytoplasmic staining for the astrocytic tumor type and a lack of cytoplasmic staining for the non-astrocytic tumor type. 
2. The method of claim 1, wherein said tumor tissue from the subject is stained ex vivo. 
3. The method of claim 1, wherein said non-astrocytic human brain tumor is an oligodendroglioma. 
4. The method of claim 1, wherein said non-astrocytic human brain tumor is a Central Nervous System (CNS) lymphoma. 
5. The method of claim 1, wherein said staining and imaging steps are performed intraoperatively.
The claims of US’363 do not teach the additional method step of visualizing the image to identify a margin between the astrocytic tumor type and non-astrocytic tumor type, or imaging the margin and unstained tissue, or guiding a tumor resection based on the identified margin. 
However, Lee teaches general methods for imaging tumor resections, e.g., brain tumors, comprising the steps of: administering, e.g., topically, a composition comprising a molecular 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the general diagnostic imaging and treatment steps of Lee into the diagnostic imaging method of the claims of US’363, including steps of imaging and identifying margins between diseased and healthy tissue, removing (resecting) the diseased cells, and repeating the imaging and removing step until no diseased cells are detected.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the steps of Lee would provide the advantage of incorporating therapeutic steps into the diagnostic imaging method of the claims of US’363 by allowing resection of diseased tissue based on visualization and identification of diseased tissue.  

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618